DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 13 -15,  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2021/0358977, in view of Koezuka et al., US 2017/0054029 (corresponding to US 9,893,202).
In re Claim 1, Zhang discloses an array substrate, comprising: a substrate 30 comprising: at least one first region 02 (Fig. 2(a)); and at least one second region 01, wherein a low temperature poly-silicon thin film transistor (LTPS-TFT) 20 is disposed in the at least one first region 02, and an oxide thin film transistor (oxide-TFT) 10 is disposed in the at least one second region 01, wherein the oxide- TFT 10 comprises an oxide semiconductor layer 102, a gate insulation layer 40, a gate electrode 101, a source electrode 103, and a drain electrode 104, wherein the oxide semiconductor layer 102 comprises a channel portion (a portion of 102 between 103 and 104) and contact portions (portions of 102 underneath 103 and 104) connected to the channel portion (the portion of 102 between 103 and 104), wherein the channel portion (the portion of 102 between 103 and 104), the gate insulation layer 50, and the gate electrode 101 are sequentially stacked; the contact portions (the portions of 102 underneath 103 and 104) are respectively in contact with the source electrode 103 and the drain electrode 104 (Figs. 1-3; [0003], [0006], [0032], [0039], [0042], [0044-0054]).
Zhang does not specify that the channel portion (the portion of 102 between 103 and 104) at least partially protrudes in a direction away from the substrate 30.
The only difference between the Applicant’s claim 1 and Zhang’s reference is in the specified shape of the channel portion.
Koezuka teaches an oxide- TFT comprises an oxide semiconductor layer 108, a gate insulation layer 110, a gate electrode 112, a source electrode 120a, and a drain electrode 120b, wherein the oxide semiconductor layer 108 comprises a channel portion CH (Fig. A) and contact portions (CP1, CP2) connected to the channel portion CH, wherein the channel portion CH, the gate insulation layer 110, and the gate electrode 112 are sequentially stacked; the contact portions (CP1, CP2) are respectively in contact with the source electrode 120a and the drain electrode 120b, and the channel portion CH at least partially protrudes in a direction away from the substrate 102 (Figs. 3, 4 and A; [0113-01123], [0133]. [0186-0199], [0217-0222]; [0122-0138], [0916]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. A. Koezuka’s Fig. 4B annotated to show the details cited

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Zhang’s oxide transistor  with Koezuka’s oxide transistor, to improve the reliability of the transistor as taught by Koezuka ([0012]).
In re Claim 2, Zhang taken with Koezuka discloses the array substrate of claim 1, wherein the channel portion CH comprises a first part 1P and two second parts (2P1, 2P2) respectively disposed at two opposite ends of the first part 1P, wherein each of the two second parts (2P1, 2P2) is bent toward the substrate 30 from one of the two opposite ends of the first part 1P (Fig. A).
In re Claim 3, Zhang taken with Koezuka discloses the array substrate of claim 2, wherein the first part 1P is parallel to the substrate 102, wherein an angle defined between each of the two second parts (2P1, 2P2) and the first part 1P is larger than 90 degrees and smaller than 180 degrees (Fig. A).
In re Claim 4,  Zhang taken with Koezuka discloses the array substrate of claim 3, wherein the channel portion CH further comprises two third parts (3P1, 3P2), wherein each of the two third parts (3P1, 3P2) is connected between one of the two second parts (2P1, 2P2) and one of the contact portions (CP1, CP2) (Fig. A).
In re Claim 5, Zhang taken with Koezuka discloses the array substrate of claim 4, wherein the two third parts (3P1, 3P2) are both parallel to the first part 1P. (Fig. A).
In re Claim 6, Zhang taken with Koezuka discloses the array substrate of claim 1, wherein the oxide-TFT further comprises a support portion 108, wherein the support portion 108 protrudes relative to the at least one second region (wherein the oxide TFT located) of the substrate 102, and the channel portion CH is at least partially disposed on the support portion 108 (Figs. 4B and A).
In re Claim 7, Zhang taken with Koezuka discloses the array substrate of claim 6, wherein the support portion 108 comprises a first support layer 1SP and a second support layer 2SP stacked on the first support layer 1SP, wherein the first support layer 1SP is adjacent to the substrate 102 (Fig. A).
In re Claim 9, Zhang taken with Koezuka discloses the array substrate of claim 7, wherein a width of the support portion 108 decreases from a first end of the support portion 108 adjacent to the substrate 102 to a second end away from the substrate 102 (Figs. 4B and A).
In re Claim 9, Zhang taken with Koezuka discloses the array substrate of claim 6, wherein an orthographic projection of each of the contact portions (CP1, CP2) on the substrate 102 has no overlap with an orthographic projection of the support portion 106 on the substrate 102 (Figs. 4B and A).

In re Claim 13, Zhang taken with Koezuka discloses the array substrate of claim 1, wherein the oxide semiconductor layer 108 is made from materials comprising indium gallium zinc oxide (Koezuka: Figs. 4; [0151-0155]).
In re Claim 14, Zhang taken with Koezuka discloses the array substrate of claim 1, wherein the substrate comprises a base 30 and a buffer layer 106 (Zhang: Fig. 2(a))  disposed on the base 30, wherein the buffer layer 106 is arranged on a side of the substrate 30 close to the oxide semiconductor layer 102.
In re Claim 15, Zhang discloses a display device, comprising an array substrate, the array substrate comprising: a substrate 110 comprising: a first region 02; and a second region 01, wherein a low temperature poly-silicon thin film transistor (LTPS-TFT) 20 is disposed in the first region 02, and an oxide thin film transistor (oxide-TFT) 10 is disposed in the second region 10, wherein the oxide-TFT 10 comprises an oxide semiconductor layer 102, a gate insulation layer 40, a gate electrode 101, a source electrode 103, and a drain electrode 104, wherein the oxide semiconductor layer 102 comprises a channel portion (a portion of 102 between 103 and 104) and contact portions (portions of 102 underneath 103 and 104) connected to the channel portion (the portion of 102 between 103 and 104), wherein the channel portion (the portion of 102 between 103 and 104), the gate insulation layer 40, and the gate electrode 101are sequentially stacked; the contact portions (the portions of 102 underneath 103 and 104) are respectively in contact with the source electrode 103 and the drain electrode 104 (Figs. 1-3; [0003], [0006], [0032], [0039], [0042], [0044-0054]).
Zhang does not specify that the channel portion (the portion of 102 between 103 and 104) at least partially protrudes in a direction away from the substrate 30.
The only difference between the Applicant’s claim 1 and Zhang’s reference is in the specified shape of the channel portion.
Koezuka teaches an oxide- TFT comprises an oxide semiconductor layer 108, a gate insulation layer 110, a gate electrode 112, a source electrode 120a, and a drain electrode 120b, wherein the oxide semiconductor layer 108 comprises a channel portion CH (Fig. A) and contact portions (CP1, CP2) connected to the channel portion CH, wherein the channel portion CH, the gate insulation layer 110, and the gate electrode 112 are sequentially stacked; the contact portions (CP1, CP2) are respectively in contact with the source electrode 120a and the drain electrode 120b, and the channel portion CH at least partially protrudes in a direction away from the substrate 102 (Figs. 3, 4 and A; [0113-01123], [0133]. [0186-0199], [0217-0222]; [0122-0138], [0916]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Zhang’s oxide transistor  with Koezuka’s oxide transistor, to improve the reliability of the transistor as taught by Koezuka ([0012]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang taken with Koezuka discloses as applied to claim 1 above, and further in view of Yamazaki, US 2011/0309456 (corresponding to US 8m916,865).
In re Claim 11, Zhang taken with Koezuka discloses all limitations of claim 11 except for that the oxide-TFT further comprises a dielectric layer, wherein the dielectric layer covers the substrate, and a protrusion protrudes from the dielectric layer in a direction away from the substrate; the source electrode and the drain electrode are arranged on the dielectric layer and spaced apart from each other by the protrusion; the oxide semiconductor layer covers the source electrode, the drain electrode, and the dielectric layer; and at least a part of the channel portion is stacked on the protrusion.
Yamazaki teaches an oxide-TFT 320 (Fig. 4C) comprises a dielectric layer 404, wherein the dielectric layer 404 covers the substrate 400, and a protrusion PR (Fig. B) protrudes from the dielectric layer 404 in a direction away from the substrate 400; the source electrode 405a and the drain electrode 405b are arranged on the dielectric layer 404 and spaced apart from each other by the protrusion PR; the oxide semiconductor layer 403 covers the source electrode 405a , the drain electrode 405b, and the dielectric layer 404; and at least a part of the channel portion (a portion of 403 between 405a and 405b) is stacked on the protrusion PR (Figs. 2-4 and B; [0032 -0119]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig, V. Yamazaki’s Fig. 4C annotated to shoe the details cited

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine oxide-TFT of Zhang-Koezuka with Yamazaki’s oxide TFT, for its stable electric characteristics and high reliability as taught by Yamazaki ([0008]).
In re Claim 12, Zhang taken with Koezuka and Yamazaki discloses the array substrate of claim 11, wherein a width of the protrusion PR decreases from a first end of the protrusion adjacent to the substrate 400 to a second end away from the substrate 400 (Fig. B).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 8: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 4 as: “the first support layer is made from a material for forming the gate insulation layer that is remained in the at least one second region after forming the gate insulation layer of the LTPS-TFT by etching, and the second support layer is made from a material for forming the gate electrode that is remained in the at least one second region after forming the gate electrode of the LTPS-TFT by etching”, in combination with limitations of Claim 1 on which it depends.
Claims 16 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 16, prior-art fails to disclose a manufacturing method for an array substrate  comprising “forming an oxide semiconductor layer covering the source electrode and the drain electrode of the oxide-TFT on the second region of the substrate, wherein a part of the oxide semiconductor layer protrudes in a direction away from the substrate to form a convex structure.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893